DETAILED ACTION
Claims 1-4, 6-9, and 11-13 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1-4, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pat. No. 7,774,121, hereinafter “Lee”) in view of Tsishkou et al. (European Pat. Publ. No. EP 3 219 564 A1, hereinafter “Tsishkou”) and further in view of Tamir et al. (U.S. Pat. No. 7,821,421, hereinafter “Tamir”).
Specifically, regarding Claim 1, Lee discloses a method for restricting the speed of a vehicle traveling in a curve (Abstract, FIG. 3), the method comprising: receiving multiple road data samples comprising location points of a curve path ahead of the vehicle (FIG. 3, 66, col. 3, ll. 33-49), determining a parameter value for each of a first set of vehicle speed affecting parameters associated with the road data samples (col. 3, ll. 33-49), selecting a vehicle speed model from a plurality of predetermined vehicle speed models based on the first set of parameter values (col. 4, ll. 12-17), determining a parameter value for each of a second set of vehicle speed affecting parameters, at least one of the parameter values of the second set of vehicle speed affecting parameters is associated with at least one of the road data samples ahead of the vehicle, the second set of 
Lee does not disclose that the vehicle speed models are constructed based on machine learning algorithms trained with historical driving data for a plurality of driving conditions, wherein the vehicle speed models each comprise a neural network and the claimed determining. 
However, Tsishkou discloses that the vehicle speed models (¶¶ [0005], [0006]) are constructed based on machine learning algorithms (¶ [0010]) trained with historical driving data for a plurality of driving conditions, wherein the vehicle speed models (e.g., models from each of the at least one journey of the followed path; ¶ [0013]) each comprise a neural network (¶¶ [0010], [0040]-[0042]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tsishkou with the method of Lee to assist a driver during driving or automatically drive a vehicle, based on analysis of past and present driving conditions that predict at least how the vehicle should be steered or how its speed should be adapted.
The combination of Lee and Tsishkou discloses substantially all of the limitations of the present invention but does not disclose the claimed determining.
However, Tamir discloses determining a driver style for a driver of the vehicle based on historical driving data during most recent driving sessions for the driver (col. 7, ll. 34-36) under known driving conditions (“sub-profiles” including types of roads, time of day, etc.; col. 7, ll. 37-47).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tamir with the method of Lee and Tsishkou and select a vehicle speed model based on a determined driver style (e.g., “different moods”; col. 7, ll. 42-45) to evaluate a driver’s performance using dynamically adjusted thresholds that relate to specific dangerous events instead of collected general nature statistics (see, e.g., col. 8, ll. 5-27) and potentially provide feedback (e.g., a warning signal; col. 7, l. 59).  See also, e.g., col. 24, ll. 38-40, which discusses the use of a driver rush profile and a driver leisure profile.
Regarding Claim 2, Lee discloses adjusting the recommended speed according to a criterion before providing the instruction (col. 4, ll. 44-48).
Regarding Claim 3, Lee discloses that the criterion is at least one of a threshold speed, a threshold lateral acceleration, or a threshold longitudinal threshold (col. 4, ll. 44-48; see also, e.g., claims 9 and 12). 
Regarding Claim 4, the combination of Lee and Tsishkou discloses substantially all of the limitations of the present invention but does not disclose the claimed threshold. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize a model threshold (e.g., for a maximum velocity around a bend for which a vehicle can pass) to ensure vehicle safety since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 9, Lee discloses that the first set of vehicle speed affecting parameters and the second set of vehicle speed affecting parameters are distinct from each other (col. 4, ll. 13-20).
Regarding Claim 11, Lee discloses that the vehicle speed models comprise a legal speed limit parameter, a curvature parameter indicative of the curvature of the path ahead of the vehicle, for at least one of the road samples (col. 3, ll. 33-49).
Regarding Claim 12, Lee discloses that the vehicle speed models comprise a road inclination parameter indicative of the road inclination for at least one of the road samples (col. 3, ll. 13-20).
Claim 13 is directed to a system but includes the same scope of limitations as those of Claim 1 and is rejected for reasons at least similar to those shown above with respect to Claim 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lee, Tsishkou, and Tamir in view of Dorum et al. (U.S. Pat. No. 2014/0244125, hereinafter “Dorum”).
The combination of Lee and Tsishkou discloses substantially all of the limitations of the present invention, and Tarim further discloses that the driver style is based on most recent driving sessions (col. 7, ll. 34-36), but does not disclose the claimed tolerance.
However, Dorum discloses that the (i) driver style is based on (ii) a relation between a legal speed limit at the road sample and an historical average speed for the driver on roads with the same legal speed limit (¶¶ [0034], [0062], [0067], [0069], [0070], [0074]), as recited in Claim 6, (iii) the driver's tolerance for lateral acceleration (“comfort driving threshold”; ¶¶ [0028], [0034]), as recited in Claim 7, and (iv) the driver's tolerance for longitudinal acceleration (¶ [0070]), as recited in Claim 8.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dorum with the method of Lee and Tsishkou to provide a user-variable and customizable speed restriction for individual drivers utilizing a driver’s most recent tolerance data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Huang (U.S. Pat. No. 8,280,560) discloses determining a driver style for a driver of the vehicle based on historical driving data during most recent driving sessions for the driver (e.g., data utilized as the profile is “built up”; col. 8, ll. 19-22) under known driving conditions (“sub-profiles”; col. 7, ll. 37-47).  
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
26.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday - Thursday 10:00AM - 8:30PM.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833